Citation Nr: 1707671	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  10-38 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability, claimed as a vestibular disability, related to medication issued by VA in March 2008.

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability, claimed as a right knee staph infection, related to right knee surgery performed by VA in February 2008.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1965 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the VA RO in Roanoke, Virginia.  In November 2016, the Veteran testified before the undersigned at a Board video conference hearing.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2008, the Veteran underwent right total knee replacement at a VA medical facility.  He subsequently developed an infection of enterobacter cloacae in the right knee and underwent surgical debridement.  He began intravenous antibiotic use with gentamicin in March 2008.  In early May 2008, he developed a sudden onset of dizziness and was found to have bilateral vestibulopathy as a result of gentamicin ototoxicity.  He was similarly diagnosed in October 2008 by the University of Virginia Health Care system as having vestibular toxicity from aminoglycoside use and, after performing a rotational chair test, was assessed as having bilateral peripheral vestibular hypofunction.  He asserts that the staph infection in his right knee was "not a normal and expected problem as part of the surgery."  He also asserts that he was given gentamicin for an extended period of time and that this medication caused his vestibular disorder. 

While the evidence is clear in showing that the Veteran's gentamicin use caused his vestibular disorder, what is not clear is whether such use amounts to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38  U.S.C.A. § 1151.  In light of this uncertainty, the Veteran should be afforded a VA examination so that a medical opinion can be obtained that addresses this aspect of the Veteran's claim.  38 U.S.C.A. § 5103A(d).

The Veteran should also be afforded a VA examination with respect to his claim for compensation under 38 U.S.C.A. § 1151 for a staph infection of the right knee.  38 U.S.C.A. § 5103A(d).  More specifically, a medical opinion should be obtained that addresses whether the Veteran's right knee staph infection following his right knee replacement surgery in February 2008 constitutes a qualifying additional disability due to negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38  U.S.C.A. § 1151.

Prior to affording the Veteran VA examinations, an attempt must be made to obtain additional pertinent outstanding evidence as is noted below.  

The Veteran testified in November 2016 that he is receiving disability benefits from the Social Security Administration (SSA).  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108 -09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  Accordingly, an attempt to obtain any such records is warranted in this appeal.

Based on the foregoing, the case is REMANDED for the following action:

1.  Obtain any decisions made by the SSA and the medical records associated with those decisions.

2.  After the foregoing development has been completed, afford the Veteran VA examinations in connection with his §1151 claims for compensation for a right knee staph infection and a vestibular disability.  The entire claims file should be made available to and be reviewed by the examiners.

Any and all studies, tests, and evaluations deemed necessary by the examiners should be performed.

The examiners should state respectively whether the Veteran's right knee staph infection and vestibular disability constitute additional qualifying disability due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA; or an event not reasonably foreseeable.  In regard to the right knee staph infection, the examiner should specifically address the Veteran's assertion that a staph infection is not a "normal and expected problem as part of the surgery".  With respect to the vestibular disability, the examiner should specifically address the Veteran's contention that he was given the medication for a prolonged period of time of 8 1/2 to 9 weeks instead of 6 weeks.  

A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's electronic claims file, or in the alternative, access to the electronic claims file, must be made available to the examiner for review.

3.  After completing the above action and any other development deemed warranted, readjudicate the Veteran's claims, taking into consideration any and all evidence that has been added to the record.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




